Citation Nr: 0601202	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so whether the claim may be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1963.

This matter is on appeal to the Board of Veteran's Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO determination in September 2002 regarding 
hearing loss and tinnitus notwithstanding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the 
issues have been recharacterized as reported on the title 
page.

The veteran testified at a Board hearing held at the RO in 
September 2005.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not appeal a May 1990 RO rating decision 
that denied entitlement to service connection for defective 
hearing and tinnitus.

2.  Evidence received since the May 1990 RO rating decision 
does bear directly or substantially upon the specific matter 
of entitlement to service connection for bilateral hearing 
loss and tinnitus under consideration, it is not cumulative 
or redundant, and it does relate to an unestablished fact 
necessary to substantiate the claim, and does raise a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

3.  The competent and probative medical evidence does not 
associate the veteran's bilateral hearing loss or tinnitus to 
his military service on any basis.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision wherein the RO denied claims 
of entitlement to service connection for defective hearing 
and tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence having been received since the 
May 1990 rating decision, the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

3.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active service, and a sensorineural hearing 
loss may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
RO had a duty to notify the veteran what information or 
evidence was needed in order reopen claims for service 
connection for hearing loss and tinnitus.  The VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claims for service 
connection.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted since this 
determination is favorable to the veteran, to this extent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding a determination on the merits, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The September 2002 rating decision, the October 2003 
statement of the case and the February 2004 and July 2005 
supplemental statements of the case apprised the veteran of 
the information and evidence needed to substantiate the 
claims, applicable law in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outlined the specific evidence that was considered 
when the determinations were made.  In addition, in July 2002 
and August 2003 letters, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for a hearing loss disability and tinnitus.  
Together the July 2002 and August 2003 letters informed the 
veteran that VA would obtain pertinent federal records.  The 
veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio, supra.  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The first VCAA notice 
in this case was provided to the veteran prior to the AOJ 
adjudication in September 2002 and as a result the timing of 
the notice does comply with the express requirements of the 
law as discussed in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of the 
claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the July 2002 
letter had specific references on page 3 and 4 that, in 
essence, invited him to submit or identify any evidence he 
may have that pertained to the claim.  Furthermore, the 
August 2003 letter had a statement on page 1 that asked him 
to advise VA if there was any other evidence or information 
he thought would support his claims.  Together, these 
instructions are an adequate presentation of the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements before the initial determination.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records, VA 
medical records and a VA medical nexus opinion.  The veteran 
also testified at a Board hearing and he submitted a 
statement from a private medical practitioner and several lay 
statements.  Thus, the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the issues on the 
merits.

Analysis

The Board will first address the question of whether new and 
material evidence has been received to reopen the appellant's 
claims of entitlement to service connection for hearing loss 
and tinnitus.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received 
to reopen the claims.  38 U.S.C.A. §§ 5108, 7105.  For 
applications filed after August 29, 2001, as was the 
application to reopen the claims in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2005).  The credibility of the evidence is presumed for the 
purpose of reopening a claim.  Justus v. Principi, 3 Vet. 
App. 510 (1992). 

When the RO initially considered the claim in May 1990, the 
evidence consisted of the veteran's service medical records.  
These records did not include any reference to hearing loss 
or tinnitus and showed hearing was within normal limits on 
the separation medical examination.  The veteran did not list 
any treatment information on his initial VA benefit 
application, which the RO received in November 1989.  Thus 
the RO denied the claims in view of the absence of evidence 
of acoustic trauma or head injury and the absence of 
pertinent complaints during military service.  The RO advised 
the veteran of the adverse determination and the basis for 
the denial of the claims in a letter dated in May 1990, which 
also contained a separate notice of his appeal rights.  The 
next pertinent communication from the veteran was the 
application to reopen the claim, which the RO received in 
March 2002.

In summary, the evidence received since the 1990 denial 
contains VA clinical records dated in May 2002 showing a 
current diagnosis of bilateral hearing loss and tinnitus.  A 
subsequent VA examination in September 2003 confirmed 
tinnitus and a bilateral sensorineural hearing loss.  The 
records also refer to noise exposure to artillery firing 
during military service.  The evidence included lay 
statements that recalled that the veteran complained of 
hearing loss and ringing in the ears after he returned from 
military service.  His hearing testimony recalled 
circumstances of noise exposure during military service.  
This evidence clearly relates to unestablished facts 
necessary to substantiate the claims.  It shows the current 
diagnosis of bilateral hearing loss meeting VA criteria for 
recognition of a hearing loss disability.  Tinnitus is 
reported as well as a report of noise exposure during 
military service and recollections of ongoing problems with 
his hearing after military service.  Thus, the evidence 
received subsequent to the May 1990 rating decision is new 
and material and does serve to reopen the appellant's claims 
of entitlement to service connection for his hearing loss 
disability and tinnitus.  The evidence raises a reasonable 
possibility of substantiating the claims since it provides 
competent evidence of missing elements of current medical 
evidence of a disability and competent lay evidence regarding 
noise exposure, which are essential to establish service 
connection.  38 C.F.R. § 3.156(a).  

Turning to the merits of the claim, the law provides that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, certain chronic diseases, including 
organic diseases of the nervous system to include 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Alternatively, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first element to establish 
entitlement to service connection; that is, he has the 
disabilities at issue, bilateral hearing loss and tinnitus.  
However, he does not satisfy the other elements needed to 
prevail on a claim for service connection.  In this regard, 
there is no competent evidence associating a chronic hearing 
loss disability or tinnitus to the veteran's military 
service.  A VA examiner in September 2003 reviewed the 
veteran's service medical records and noted the veteran's 
recollection of noise exposure to artillery fire during 
military service.  Nonetheless, as pointed out by the VA 
examiner, the audiology was normal at separation from 
service.  That report in May 1963 showed hearing thresholds 
in decibels were 5 at 500, 1000 and 2000 Hertz in both ears, 
and 10 at 4000 Hertz in both ears.  

The relevant frequencies for the VA determination of service 
connection are 500, 1000, 2000, 3000 and 4000 Hertz.  
Furthermore, it was the holding in Hensley, 5 Vet. App. at 
157, that "the threshold for normal hearing is from 0 to 20 
[decibels], and higher threshold levels indicate some degree 
of hearing loss," (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  
The examiner was of the opinion that hearing loss and 
tinnitus demonstrated post service were unrelated to service 
in view of the normal hearing at separation.  Although the 
examiner's opinion is not expressed in terms of whether the 
veteran's hearing loss or tinnitus is more likely than not 
related to service, the examiner did express an opinion, 
albeit an unfavorable opinion.  

The veteran may not be satisfied with the substance of the 
examiner's opinion, but it is clear from the report that the 
examiner reviewed the claims file, conducted an independent 
examination, and if the opinion is read fairly concluded that 
there was no evidence to support a conclusion that the 
appellant's hearing loss or tinnitus was related to his 
military service.  The examiner was aware of the contention 
that the veteran claimed noise induced hearing loss and 
tinnitus from noise exposure during military service and 
clearly found the normal hearing noted at separation a 
significant factor against service connection.  Furthermore, 
the examiner was asked to frame the opinion of a likely 
relationship in positive terms (whether hearing loss and 
tinnitus are related to military service) and the negative 
nexus/etiological statement appears to accurately reflect the 
intended interpretation of the report.  The examiner did not 
identify any evidence that would support the claim.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).   

Accordingly, the requirements to prevail on a claim of 
entitlement to service connection have not been satisfied.  
The only competent and probative medical evidence on file is 
the opinion of a VA examiner which, read in context, does not 
associate the veteran's hearing loss disability or tinnitus 
with any service incident.  

Essentially, the veteran's claim rests upon his arguments, 
testimony and supportive lay statements.  However, neither 
the veteran nor any of the supporters are competent to 
address causation or etiology of his hearing loss or 
tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered where the determination 
demands competent medical evidence.  Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
disregard the competent VA medical opinion of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran has not identified any competent evidence that 
would serve to rebut the VA opinion or reasonably call into 
question the opinion against service connection that the VA 
examiner provided in September 2003.  Indeed, a medical 
statement from a chiropractor in January 2004 simply noted 
the veteran had been treated for tinnitus for several years 
and that it had not stabilized or improved.  Furthermore, at 
the recent Board hearing, the veteran recalled noise exposure 
in service, but stated that the only hearing tests he 
received had been through the VA.  He did not indicate any 
physician had opined that his hearing loss or tinnitus was 
related to military service.  However, the VCAA duty to 
assist regarding the necessity of a medical 
examination/opinion does not require another opinion where, 
as here, a veteran simply relates a disorder to military 
service and there is no competent medical opinion linking it 
to service or other competent evidence he suffered an event 
or injury in service that may be associated with symptoms he 
reported.  See Duenas v. Principi, 18 Vet. App. 514, 519-20 
(2004).  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to establish 
entitlement to service connection for bilateral hearing loss 
or tinnitus.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).











ORDER

New and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, and the appeal is granted to this 
extent only.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


